IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS

                           NOS. PD-1118-15 & PD-1119-15



                       PAUL ANTHONY GARCIA, Appellant

                                            v.

                               THE STATE OF TEXAS

          IN APPELLANT’S MOTIONS FOR BAIL PENDING APPEAL
                   UNDER ARTICLE 44.04(h) V.A.C.C.P.
                FROM THE FOURTH COURT OF APPEALS
                          BEXAR COUNTY

      Per curiam.

                                       ORDER

      A jury convicted appellant of injury to a child and intoxication manslaughter and

assessed punishment at confinement for 10 years and a fine of $10,000, probated, and 15

years, respectively. The Court of Appeals reversed the convictions and remanded the

cases to the trial court. Garcia v. State, Nos. 04-14-00389-CR & 04-14-00390 (Tex.

App.–San Antonio July 29, 2015). The State has filed petitions for discretionary review in
                                                     GARCIA PD-1118-15 & PD-1119-15 – 2

this Court.

       Appellant has applied to this Court under Article 44.04(h) of the Code of Criminal

Procedure, to set a reasonable bail pending final determination of the appeal.

Accordingly, bail is hereby set in the amount of $40,000 in each case, and it is

ORDERED that the trial court order Appellant released from confinement assessed in

these causes upon the posting of bail. Any sureties must be approved by the trial court.

The trial court shall determine and set conditions of bail.

       IT IS SO ORDERED this the 8th day of February, 2016.

DO NOT PUBLISH